Exhibit 10.1

 





[letterhead-logo.jpg] [letterhead-add.jpg]



 



January 18, 2016

 

 

Mr. Adam S. Winger

c/o Baker, Donelson, Bearman,

Caldwell & Berkowitz, PC

Wells Fargo Tower

420 20th Street North, Suite 1400

Birmingham, Alabama 35203-5202

 

 

Dear Adam:

 

 



We are very pleased to extend an offer to you to become the President and Chief
Executive Officer of American CareSource Holdings, Inc., a Delaware corporation
(the "Company"), in the place of your current positions of Vice President of
Acquisitions and General Counsel of the Company. Also, we would like you to
continue serving as Interim Chief Financial Officer and Secretary until we fill
those positions with other qualified persons. The change in positions will be
effective on January 19, 2016, and your continued employment will be subject to
the terms and conditions of this letter.

  

Duties

  

In your capacity as President and Chief Executive Officer, you will perform
duties and responsibilities that are commensurate with your position and such
other duties as may be assigned to you from time to time. You will report
directly to the Board of the Company. You agree to devote your full business
time, attention and best efforts to the performance of your duties and to the
furtherance of the Company's interests.

 



Compensation, Benefits and Expenses

  

In consideration of your services, you will be paid a base salary of $250,000
per year, subject to review from time to time for increase, but not decrease,
payable in accordance with the standard payroll practices of the Company and
subject to all withholdings and deductions as required by law.

  

During your employment as President and Chief Executive Officer, you will be
eligible to receive a discretionary annual bonus at such times and in such
amounts, up to 40% of your base salary, as determined by the Board, but in no
event less than $50,000. Actual payments will be determined based on a
combination of Company results and individual performance, which will be
compared against performance goals established jointly by you, the compensation
committee, and the Board. Any annual bonus with respect to a particular calendar
year will be payable on the earlier of March 15 following the calendar year with
respect to which the bonus was earned or on the next regularly-scheduled payroll
date immediately following the issuance of the independent auditors report for
such year. You must remain continuously employed through the bonus payment date
to be eligible to receive an annual bonus payment for a particular year.

 




 





Mr. Adam S. Winger

January 18, 2016

Page 2 of 5



 

In connection with your acceptance of your new positions, the Board has awarded
you a stock option to purchase 300,000 shares of the Company’s common stock and
200,000 restricted stock units ("RSUs"). These awards will be subject to the
terms and conditions of the Company’s Amended and Restated 2009 Equity Incentive
Plan and Award Agreements, which are enclosed with this letter. The RSUs will
vest in equal monthly instalments on the first day of the 36 months immediately
following the date of this letter. The option will vest over a five-year period
as follows: 20% on the anniversary of the date of this letter, and the remainder
in equal, monthly instalments on the first day of the 48 months immediately
following the anniversary date. The option is intended, to the extent possible,
to be an Incentive Stock Option, although the Company makes no representation or
guarantee that the option will qualify as such. To the extent a portion of the
option is not eligible for treatment as an Incentive Stock Option, due to the
fair market value limitation or otherwise, the ineligible portion shall be
treated as a Non-Qualified Stock Option.

 



The Board will also award you a separate stock option to purchase an additional
300,000 shares of the Company's common stock. Such option will vest in one-third
increments upon the attainment of each of the following milestones (as may be
described in further detail in the applicable award agreement): (i) the
Company’s center-level EBITDA (before reduction for corporate overhead
expenses), for any consecutive, 12-month period equals or exceeds $2,000,000;
(ii) the Company’s enterprise EBITDA (after reduction for corporate overhead
expenses) for any consecutive, 12-month period equals or exceeds zero; and (iii)
the Company’s enterprise EBITDA (after reduction for corporate overhead
expenses) for any consecutive, 12-month period equals or exceeds $2,000,000.
This award will also be subject to the terms and conditions of the Company's
Amended and Restated 2009 Equity Incentive Plan and a Stock Option Award
Agreement to be provided promptly upon execution of this letter agreement.

  

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

 



You will be eligible to continue to participate in the employee benefit plans
and programs generally available to the Company's executives, including group
medical, dental, and other benefits subject to the terms and conditions of such
plans and programs. You will be entitled to paid vacation in accordance with the
Company's policies in effect from time to time. You will be reimbursed for
reasonable professional expenses, including, without limitation, professional
license fees, professional association membership fees, publications, and
continuing legal education .You will also be entitled to the fringe benefits and
perquisites that are made available to other similarly situated executives of
the Company, each in accordance with and subject to the eligibility and other
provisions of such plans and programs. The Company reserves the right to amend,
modify or terminate any of its benefit plans or programs at any time and for any
reason. Furthermore, the company will pay the reasonable cost of an executive
coach to assist in your transition into and performance of your new role.

  

Subject to applicable company policy, you will be entitled to reimbursement for
all reasonable out-of-pocket expenses incurred in performing your duties and
responsibilities. For all incurred expenses, you will submit expense reports and
receipts documenting the expenses incurred in accordance with Company policy.

 




 





Mr. Adam S. Winger

January 18, 2016

Page 3 of 5



 

At-Will Employment

 



Your employment with the Company will be for no specific period of time. Rather,
your employment will continue to be at-will, meaning that you or the Company may
terminate the employment relationship at any time, with or without cause, and
with or without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

  

Severance/Change in Control Severance

  

If your employment with the Company is terminated due to a “change of control”
or for reasons other than for “cause,” the Company will pay you an amount equal
to six months’ salary, plus applicable benefit premiums, on the dates and in
such amounts as if you were still employed with the Company and only in the
event of a “change of control” all of your unvested equity in the Company will
immediately become vested in accordance with the terms of the applicable equity
award agreement.

  

As used herein, "good reason" shall mean (i) a material default by the Company
in the performance of any of its obligations hereunder, which default remains
uncured by the Company for a period of 30 days following receipt of written
notice thereof to the Company from Employee, (ii) the Company's request or
demand that you relocate from the Birmingham, Alabama area, or (iii) the
occurrence or existence of any other circumstance constituting constructive
termination under applicable law.

 



The term “cause” shall mean (i) fraud, embezzlement, or theft; (ii) willful
misconduct damaging to the company, its reputation, products, services, or
customers; (iii) intentional violation of any law or regulation; (iv) continued
failure to perform duties owed to the Company; and (v) being convicted of a
felony or other crime involving moral turpitude.

  

The term "change of control" means any of the following: (i) the acquisition by
any individual, entity or affiliated group in one or a series of transactions
(including, without limitation, issuance of shares by the Company or through
merger of the Company with another entity) of record or beneficial ownership of
50% or more of the voting power of the Company; (ii) a sale of all or
substantially all of the assets of the Company; or (iii) the Board, in its sole
and absolute discretion, determines that there has been a sufficient change in
the stock ownership of the Company to constitute a change in control of the
Company. Notwithstanding the foregoing, the raising of any capital by the
Company shall not constitute a “change of control.”

 

From the date of your separation until the end of the sixth month immediately
thereafter, you shall not, directly or indirectly, for your own benefit or for
that of others, within 25 miles of any facility owned or managed by the Company,
(i) hire, attempt to hire, contact or solicit with respect to hiring, any
employee of the Company who has provided service to or for the Company within
the 12-month period immediately preceding your separation date; or (ii) provide
services as an employee or independent contractor in a capacity comparable to
that for which you are hired pursuant to this letter agreement for or on behalf
of any business, entity, or organization that engages in a business competitive
to that of the Company.

  


 





Mr. Adam S. Winger

January 18, 2016

Page 4 of 5



 

Section 409A

 



This offer letter is intended to comply with Section 409A of the Internal
Revenue Code ("Section 409A") or an exemption thereunder and shall be construed
and administered in accordance with Section 409A. Notwithstanding any other
provision of this offer letter, payments provided under this offer letter may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this offer letter that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this offer letter shall be treated as a separate payment. Any
payments to be made under this offer letter upon a termination of employment
shall only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this offer letter comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.

 



Notwithstanding any other provision of this offer letter, if any payment or
benefit provided to you in connection with termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and you are determined to be a "specified employee" as defined
in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be paid
until the first payroll date to occur following the six-month anniversary of
your termination date (the "Specified Employee Payment Date") or, if earlier, on
the date of your death. The aggregate of any payments that would otherwise have
been paid before the Specified Employee Payment Date shall be paid to you in a
lump sum on the Specified Employee Payment Date and thereafter, any remaining
payments shall be paid without delay in accordance with their original schedule.

 



By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.

 




 





Mr. Adam S. Winger

January 18, 2016

Page 5 of 5



 

This Agreement shall be governed by, construed and enforced in accordance with,
the laws of the State of Delaware, and venue and jurisdiction for any disputes
hereunder shall be heard in any court of competent jurisdiction in Delaware for
all purposes. This letter agreement supersedes are replaces your employment
letter dated as of June 19, 2014 and all exhibits thereto.

 



We are excited about your acceptance of the positions of President and Chief
Executive Officer. If you have any questions about the above details, please
call me immediately. If you are in agreement with the terms set forth in this
letter, please sign below and return this letter to me.

 

 

 

 

 

Sincerely,

 

/s/ John Pappajohn

 

John Pappajohn, Acting CEO

 

 

 

Acceptance of Offer

 



I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

  

Adam S. Winger

 

 

Signed /s/ Adam S. Winger



Date January 18, 2016

 



--------------------------------------------------------------------------------

